DETAILED ACTION
The following is a Final Office Action in response to communications filed July 13, 2022.  Claims 1, 5–6, and 14–16 are amended; and claims 8, 10, 13, and 17–18 are canceled.  Currently, claims 1–7, 9, 11–12, 14–16, and 19–20 are pending.

Response to Arguments/Amendments
Applicant’s Response is sufficient to overcome the previous objection to claims 1, 5, 13, and 15 for informalities.  Accordingly, the previous objection is withdrawn.
Although Applicant canceled claim 10, which expressly recited business ratings in the context of qualitative information, Applicant’s Response is not sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  More particularly, Examiner notes that the preamble of each claim indicates that the recited business rating is calculated “using quantitative and non-quantitative information”.  As a result, the previous rejection under 35 U.S.C. 112(a) is maintained, and Examiner directs Applicant to the relevant explanation below.  Examiner recommends amending the preamble of each claim to recite a “method for providing a business rating using quantitative 
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Examiner notes, however, that Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b) and directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims 1–20 under 35 U.S.C. 101 as being directed to non-statutory subject matter have been fully considered but are moot in view up the updated grounds of rejection presented below.
Applicant’s remarks with respect to the previous rejection of claims 1–20 under 35 U.S.C. 103 have been fully considered but are moot in view up the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–7, 9, 11–12, 14–16, and 19–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “generating a business rating … for the specific business account based on quantitative ratings of the plurality of business data”.  Although the element discloses utilizing an average rating of quantitative ratings, the step of “generating a business rating” is not limited to quantitative ratings in view of, for example, the preamble of claim 1.  Further, Applicant’s Specification does not disclose any process or methodology for generating a business rating based on non-quantitative information.  As a result, the Specification does not fully set forth the claimed invention in such a way as to convey possession of the invention.  Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2–7, 9, 11–12, 14–16, and 19–20, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–7, 9, 11–12, 14–16, and 19–20 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 recite “[t]he method … as claimed in claim 8” and “[t]he method … as claimed in claim 10,” respectively.  However, claims 8 and 10 were canceled.  As a result, the scope of claims 9 and 11 is indefinite because the claim dependency is unclear.  For purposes of examination, claims 9 and 11 are interpreted as depending from claim 6.
In view of the above, claims 9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–7, 9, 11–12, 14–16, and 19–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–7, 9, 11–12, 14–16, and 19–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “providing a plurality of business accounts, wherein each of the plurality of business accounts is associated with a corresponding [entity]”; “prompting a user of a specific business account to enter information, wherein the information includes a business identification and industry”; “obtaining a plurality of business data for the specific business account”; “generating a business rating by calculating an average rating for the specific business account based on quantitative ratings of the plurality of business data”; “relaying the business rating to the specific business user”; “combining the information with the business rating”; “calculating an overall rating using the plurality of business data”; and “incorporating a plurality of predetermined external ratings to the rating, wherein the plurality of predetermined external ratings is from the plurality of business data for the specific business account”.
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for rating a business according to information obtained from a user.  Further, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  Finally, the elements for “generating a business rating” and “calculating an overall rating” recite mathematical concepts because the elements recite mathematical calculations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–7, 9, 11–12, 14–16, and 19–20 further describe the process for rating a business and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 1.  Additionally, claim 7 recites mathematical concepts because claim 7 recites mathematical calculations.  As a result, claims 2–7, 9, 11–12, 14–16, and 19–20 recite an abstract idea under Step 2A Prong Two.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a remote server, corresponding personal computing devices, and steps for creating a widget, displaying the widget, and displaying ratings when a pointing device moves to the rating.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the elements for creating and displaying do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–5, 7, 9, 12, and 19–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7, 9, 12, and 19–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 6, 11, and 14–16 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and steps for saving information into a database (claim 6), natural language processing (claim 11), and incorporating, updating, and formatting the widget data (claims 14–16).  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step of saving is an insignificant extrasolution activity to the recited abstract idea (claim 6); the natural language processing element does no more than generally link the use of the abstract idea to a particular technological environment (claim 11); and the elements for incorporating, updating, and formatting the widget data similarly do no more than generally link the use of the abstract idea to a particular technological environment (claims 14–16).  As a result, claims 6, 11, and 14–16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a remote server, corresponding personal computing devices, and steps for creating a widget, displaying the widget, and displaying ratings when a pointing device moves to the rating.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the elements for creating and displaying do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–5, 7, 9, 12, and 19–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–5, 7, 9, 12, and 19–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 6, 11, and 14–16 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and steps for saving information into a database (claim 6), natural language processing (claim 11), and incorporating, updating, and formatting the widget data (claims 14–16).  The additional elements do not amount to significantly more than the abstract idea because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step of saving is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II) (claim 6); the natural language processing element does no more than generally link the use of the abstract idea to a particular technological environment (claim 11); and the elements for incorporating, updating, and formatting the widget data similarly do no more than generally link the use of the abstract idea to a particular technological environment (claims 14–16).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 6, 11, and 14–16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–7, 9, 11–12, 14–16, and 19–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 9, 12, 15–16, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2015/0079875) in view of Franson et al. (U.S. 10,636,041).
Claim 1:  Rahman discloses a method for providing a business rating using quantitative and non-quantitative information, the method comprising the steps of:
(A) providing a plurality of business accounts managed by at least one remote server, wherein each of the plurality of business accounts is associated with a corresponding personal computing (PC) device (See FIG. 1, wherein a server architecture is disclosed; and paragraph 23, wherein a plurality of businesses have accounts/profiles within the business information portal, and wherein each business is implicitly associated with a respective computing device); 
(B) prompting a user to enter information with the corresponding PC device through the remote server, wherein the information includes the business identification (See paragraph 39, wherein a user requests as given business profile; see also paragraph 37); 
(C) obtaining a plurality of business data for the specific business account through the remote server (See paragraphs 23 and 39, wherein business data is obtained via crawling); 
(D) generating a business rating by calculating a rating for the specific business account based on quantitative ratings of the plurality of business data through the remote server (See paragraphs 23 and 39, wherein a business score is generated for each business in the business information portal based on quantitative scores); 
(E) relaying the business rating to the user with the corresponding PC device through the remote server (See paragraphs 23 and 39, wherein the business rating is displayed to the requesting user); 
(F) creating a rating widget for the specific business account through the remote server (See paragraphs 21, 23, and 39, wherein business portals display business information and ratings for a given business by creating a business profile in a portal); 
(G) combining the business information with the rating into the widget for the specific business account (See paragraphs 21, 23, and 39, wherein business portals display business information and ratings for a given business by combining business and ratings into the business profile in the portal); 
(H) displaying the rating widget on the corresponding PC device of the specific business user through the remote server (See paragraphs 21, 23, and 39, wherein business portals display business information and ratings for a given business in a business profile in the portal);
(I) calculating an overall rating using the plurality of business data (See paragraph 39, wherein an aggregate value is calculated for the business from each business data element); 
(J) incorporating a plurality of predetermined external ratings to the rating widget; wherein the plurality of predetermined external ratings is from the plurality of business data for the specific business account (See paragraphs 39–40, wherein predetermined ratings are obtained from external sources, and wherein the predetermined ratings are incorporated into the business portal; see also paragraph 21); and
(K) displaying each of the plurality of predetermined external ratings and the corresponding source on the rating widget (See paragraphs 21 and 39, wherein reviews/ratings from different sources are displayed in the business profile of the business portal).  Rahman does not expressly disclose the remaining claim elements.
Franson discloses prompting a user of a specific business to enter information with the corresponding PC device through the remote server, wherein the information includes the business identification and industry (See FIG. 6 and col. 7, ll. 11–15, wherein a user of the specific business logs in; and see col. 3, ll. 32–44, wherein the specific business user inputs business identification and type information upon prompting); 
calculating an average rating (See col. 7, ll. 36–38, wherein an average score is disclosed); and
displaying component elements when a pointing device of the corresponding PC device moves to the overall rating on the rating widget (See FIG. 10 and col. 13, ll. 45–60, wherein the user may hover the mouse over an overall score to view component elements).
Rahman discloses a system directed to generating a business score.  Similarly, Franson discloses a system directed to evaluating an enterprise reputation.  Each reference discloses a system directed to rating a business.  The techniques for identifying the business and industry, utilizing averages, and utilizing mouse hovering are applicable to the system of Rahman as they each share characteristics and capabilities, namely, they are directed to rating business.
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Franson to the teachings of Rahman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate business ratings into similar systems.  Further, applying business identification and industry identifications, averages, and hover functionality to Rahman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and control and more reliable results.
Claim 2:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: sending the website information to step (C) for acquiring the plurality of data for the specific business account (See paragraph 36, wherein the business provider’s website is acquired).  Rahman does not expressly disclose the remaining elements.
Franson discloses prompting the user for the specific business account to enter the website information with the corresponding PC device through the remote server in step (B) (See col. 3, ll. 23–31, wherein the user enters website information).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 3:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: acquiring the plurality of business data for the specific business account from a plurality of external sources through the remote server in step (C); and wherein the plurality of business data includes business ratings for the specific business account (See paragraphs 39–45, wherein business ratings are obtained from a plurality of external sources).
Claim 4:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 3, the method comprising the steps of: acquiring the plurality of business data for the specific business account; and wherein the plurality of business data includes reviews and comments for the specific business account (See paragraph 21, wherein user reviews are acquired).
Claim 5:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 3, the method comprising the steps of: acquiring the plurality of business data from the plurality of external sources and a network; and wherein the plurality of external sources includes external databases (See FIG. 1 and paragraph 107, wherein web crawlers implicitly retrieve information from website databases).
Claim 6:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: 
saving the plurality of business data to an internal business database (See paragraph 106, wherein business data is stored in a database); and 
saving the rating for the specific business account to an internal business rating database (See paragraphs 23 and 39, wherein each business is associated with a business score, and wherein the scores are stored).  Rahman does not expressly disclose the remaining claim elements.
Franson discloses an average rating (See col. 7, ll. 36–38, wherein an average score is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 6, the method comprising the steps of: assigning a weighting factor to each quantitative rating of the plurality of business data; and calculating a weighted rating for the specific business account (See paragraphs 39–40, wherein a weighted cumulate rating is calculated).  Rahman does not expressly disclose the remaining claim elements.
Franson discloses calculating an average rating (See col. 7, ll. 36–38, wherein an average score is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 9:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 8, the method comprising the steps of: wherein the plurality of criteria includes a data source credibility factor (See paragraph 78, wherein information is prioritized according to implicit credibility).
Claim 12:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 6, the method comprising the steps of: recalculating the business rating for the specific business account; and if any change of the plurality of business data acquired affects an existing business rating (See paragraph 39, wherein business scores are updated in real-time).
Claim 15:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: including updated information for the business rating in the rating widget; and wherein the updated information includes a latest date of an update for the specific business account (See paragraph 39, wherein the portal is updated in real-time; see also paragraphs 103 and 109, wherein a business health score is timestamped, and wherein the business health score is used in calculating an overall business score).
Claim 16:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: formatting the business rating into one of a plurality of formats in the rating widget; wherein the plurality of formats includes a numerical rating; wherein the plurality of formats includes a numerical rating with a full range of a rating scale; wherein the plurality of formats includes a letter rating; and wherein the plurality of formats includes a graphical rating (See paragraphs 39 and 46, wherein numerical ratings are disclosed).
Claim 19:  Rahman does not expressly disclose the elements of claim 19.
Franson discloses wherein the industry includes automobile local distribution industry (See col. 2, ll. 65–67, wherein a car dealer business type is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 20:  Rahman does not expressly disclose the elements of claim 20.
Franson discloses wherein the industry includes food services industry (See col. 3, ll. 32–44, wherein a restaurant business type is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Franson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2015/0079875) in view of Franson et al. (U.S. 10,636,041), and in further view of MULLANEY et al. (U.S. 2018/0032636).
Claim 11:  As disclosed above, Rahman and Franson disclose the elements of claim 1.  Although Rahman implicitly discloses natural language processing (See paragraph 78), Rahman and Franson do not expressly disclose the elements of claim 11.
Mullaney discloses processing the non-quantitative data of the plurality of business data using at least one artificial intelligence (Al) technology; and wherein the at least one Al technology includes natural language processing (NLP) (See paragraph 199, in the context of paragraph 5, wherein natural language processing is disclosed).
As disclosed above, Rahman discloses a system directed to generating a business score, and Franson discloses a system directed to evaluating an enterprise reputation.  Mullaney similarly discloses ranking trending entities.  Each reference discloses a system directed to rating an entity.  The technique of utilizing AI technology including natural language processing is applicable to the systems of Rahman and Franson as they each share characteristics and capabilities, namely, they are directed to rating entities.
One of ordinary skill in the art would have recognized that applying the known technique of Mullaney would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mullaney to the teachings of Rahman and Franson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate entity ratings into similar systems.  Further, applying AI technology and natural language processing to Rahman and Franson would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 14:  Rahman discloses the method for providing a business rating using quantitative and non-quantitative information as claimed in claim 1, the method comprising the steps of: incorporating an identifier of the specific business account into the rating widget; and wherein the identifier is included in the plurality of business data of the specific business account (See paragraph 21, wherein an identifier is implicitly included in the business portal).  Rahman and Franson do not expressly disclose the remaining claim elements.
Mullaney discloses a logo (See paragraph 288, wherein a logo is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Mullaney would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623